990 A.2d 723 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Jennifer L. DEMMITT, Petitioner.
Commonwealth of Pennsylvania, Respondent
v.
Gerald Eugene Jacobs, Jr., Petitioner.
No. 83 MAL 2009, No. 93 MAL 2009.
Supreme Court of Pennsylvania.
March 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of March, 2010, the Petitions for Allowance of Appeal are GRANTED. The Orders of the Superior Court are VACATED, and the cases are REMANDED to the trial court for proceedings consistent with Commonwealth v. Haag, 981 A.2d 902 (Pa.2009).